Title: To George Washington from James Bowdoin, 31 May 1780
From: Bowdoin, James
To: Washington, George



Dear Sir
Boston May 31 1780

Since the last Post, by Which I had the Honour of writing to you, I have seen a Gentleman well acquainted with Nova Scotia, and particularly with Halifax, whose account concerning them, I doubt not, may be depended on. It represents the State of things as they were in December last.
Very fortunately I had Some business with him, which gave me a good opportunity of entering into Conversation with him on the military State of that Province: the result of Which is contained in the paper enclosed, whose contents I communicated to majr Genl Heath. The Situation and description of Halifax & its Defences will be made intelligible by the plan, wch accompanies that Paper. If these Papers Should give any valuable information to yr Excy, and our good Allies, it will afford me the highest satisfaction. I have the honour to be with the Sincerest regard Sir Yr Excellency’s most obedt hble Servt

James Bowdoin

